DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EPO on May 8, 2020.  It is noted, however, that applicant has not filed a certified copy of the EP20382378.6 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson (US 10,302,522 B2).  
Williamson teaches:
1. 	A method of evaluating a detector unit (11) of an aspirating fire detection system (11, 13), the method comprising (See figs. 1, 3, reproduced below):
blocking airflow out of the detector unit 11 (by closing at least an outlet 10 when an aspirator 15 operates to move air from an inlet/outlet 21 through the detector unit 11 to a sampling network 13);
measuring an air pressure downstream of an aspirator (15) of the detector unit 11 (by using a flow/pressure sensor 23 and/or a flow/pressure sensor 57; Col. 8, line 38: “flow or pressure sensor 23”); and
determining a leak within the detector unit 11 (as well as a leak within the sampling network 13) when the measured air pressure is below a predetermined threshold (which may be a pressure measurement before  loss of pressure; Col. 2, lines 8-10; Col. 7, line 65 – Col. 8, line 4).
Col. 2, lines 8-10: “Detection of a change in flow or pressure by a flow or pressure sensor establishes the integrity of the sampling pipe between the sample inlet and a smoke or gas detector.”
Col. 7, line 65 – Col. 8, line 4: “In this state the sampling pipe network 13, or portion under test, can be tested for holes or breaks or other conditions that enables a loss of pressure in the sampling network when the sampling inlet(s) 10 are in the closed actuated state.  This test is performed in several ways, e.g. by measuring the pressure in the sampling pipe network over time…”

    PNG
    media_image1.png
    407
    556
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    314
    749
    media_image2.png
    Greyscale


2. 	A method according to claim 1, wherein blocking airflow out of the detector unit (11) comprises actuating a valve (comprising a shuttle 30; Figs. 4, 5) at an outlet (10) of the detector unit (11).

3. 	A method according to claim 1, further comprising:  operating the aspirator (15) at a predetermined power after blocking airflow out of the detector unit 11 (in order to maintain the valve/shuttle 30 in a closed position; Col. 7, lines 56-64).

8. 	A method according to claim 1, wherein the predetermined threshold has been derived from a previous pressure measurement (= the pressure measurement before the loss of pressure).

9. 	A method according to claim 1, further comprising:  triggering an alert responsive to determining the leak (Col. 9, lines 1-7).

10. 	A detector unit for an aspirating fire detection system, the detector unit comprising:
an aspirator (15),
a valve (comprising a shuttle 30; Figs. 4, 5) configured to block airflow out of the detector unit (11); and
a pressure sensor (23/57) configured to measure an air pressure downstream of the aspirator (15),
wherein the detector unit (comprising a controller 25) is configured to evaluate itself by a method according to claim 1 (as discussed above in claim 1).

11. 	A detector unit according to claim 10, further comprising:
a smoke sensor (19) located downstream of the aspirator (15) and configured to detect smoke in air drawn into the detector unit (19) by the aspirator 11 (when the fire detection system 11, 13 operates to detect any smoke being caused by a fire; Col. 5, lines 24-53).

12. 	An aspirating fire detection system comprising:
a detector unit (11) according to claim 10; and
one or more sampling pipes (13) for supplying air to the detector unit (11),
wherein the aspirator (15) of the detector unit (11) is configured to draw air into the detector unit (11) via the sampling pipes 13 (when fire detection system operates to detect any smoke being caused by a fire; Col. 5, lines 24-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson.
Williamson teaches a method according to claim 1, but is silent about:  wherein the method is performed periodically and automatically by the detector unit (11).
However, it has been held that making automatic of a known structure is an obvious variation, thus uninventive and unpatentable.  In re Venner, 262 F.2d 91, 95, 120 USPQ 192, 194 (CCPA 1958).  As for the present case, it appears that the detector unit 11 (having the controller 25) may be programmed to perform the method automatically, so as to alleviate a need for a manual instruction. 
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have the method performed automatically by the detector unit (11), so as to alleviate a need for a manual instruction.  As the method would be performed automatically, it would have been obvious to have the method performed periodically as well, so as ensure proper working condition of the fire detection system (11, 13) automatically and periodically.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 4, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:   “…wherein the measured pressure comprises a differential pressure.”

(Claims 5-6 are dependent on claim 4.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           July 26, 2022